Exhibit 10.3
 


 
MASTER FRAMEWORK AGREEMENT
 
This MASTER FRAMEWORK AGREEMENT (this “Framework Agreement”), is made and
entered into as of May 4, 2018 (the “Effective Date”), by and among:
 
MUFG Bank, Ltd., a Japanese banking corporation (“MUFG”), as buyer (“Buyer”);
 
Hill-Rom Company, Inc., an Indiana corporation (“Hill-Rom Company”), Hill-Rom
Manufacturing, Inc., an Indiana corporation (“Hill-Rom Manufacturing”), and each
Additional Seller from time to time party hereto, as sellers (each, a “Seller”
and, collectively, the “Sellers”); and
 
Hill-Rom Company, as agent for the Sellers (in such capacity, “Sellers’ Agent”).
 
Each of Buyer, Sellers’ Agent and each Seller may also be referred to herein
individually as a “Party”, and collectively as the “Parties”.
 


 
RECITALS
 
WHEREAS, each Seller is party to a securitization facility pursuant to which
such Seller sells receivables to Hill-Rom Finance and receives purchase price
therefor consisting of combination of cash and indebtedness under Seller Notes
issued by Hill-Rom Finance to each such Seller; and
 
WHEREAS, Buyer has agreed to provide Sellers with a facility under which Buyer
will enter into certain sale and repurchase agreements with each Seller with
respect to their respective Seller Notes.
 


 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
 
1.            Interpretation.
 
1.1          Definitions.  All capitalized terms used in this Framework
Agreement (including its recitals, Exhibits and Schedules) shall, unless
otherwise defined herein, have the respective meanings set forth in Schedule 1
hereto or, if not defined therein, in the applicable Joinder Agreement.
 

--------------------------------------------------------------------------------

 
1.2          Construction.
 
(a)          The headings, sub-headings and table of contents in this Framework
Agreement shall not affect its interpretation.  References in this Framework
Agreement to Sections, Exhibits and Schedules shall, unless the context
otherwise requires, be references to Sections of, and Exhibits and Schedules to,
this Framework Agreement.
 
(b)          Words denoting the singular number only shall include the plural
number also and vice versa; words denoting one gender only shall include the
other genders and words denoting persons shall include firms and corporations
and vice versa.
 
(c)          References to a Person are also to its permitted successors or
assigns.
 
(d)          References in this Framework Agreement to any agreement or other
document shall be deemed also to refer to such agreement or document as amended
or varied or novated from time to time.
 
(e)          References to an amendment include a supplement, novation,
restatement or re-enactment, and “amend” and “amended” (or any of their
derivative forms) will be construed accordingly.
 
(f)          Reference to a time of day is a reference to New York City time.
 
(g)          “Include”, “includes” and “including” shall be deemed to be
followed by the words “without limitation.”
 
(h)          “Hereof”, “hereto”, “herein” and “hereunder” and words of similar
import when used in this Framework Agreement refer to this Framework Agreement
as a whole and not to any particular provision of this Framework Agreement.
 
(i)          References to a “writing” or “written” include any text transmitted
or made available on paper or through electronic means.
 
(j)          References to “$”, U.S. Dollars or otherwise to dollar amounts
refer to the lawful currency of the United States.
 
(k)          References to a law include any amendment or modification to such
law and any rules and regulations issued thereunder, whether such amendment or
modification is made, or issuance of such rules and regulations occurs, before
or after the Effective Date.
 
2.            Transaction Agreements.
 
2.1          Agreements to be Executed at the Closing.  Concurrently with this
Framework Agreement, the Parties intend to execute the following additional
agreements to which they are party:
 
(a)          the Hill-Rom Company Master Repurchase Agreement;
 
2

--------------------------------------------------------------------------------

 
(b)          the Hill-Rom Manufacturing Master Repurchase Agreement;
 
(c)          the Fee Letter between Buyer and the Sellers;
 
(d)          the No-Petition Letter between Buyer and the Securitization Agent
 
(e)          the Guaranty.
 
2.2          Definitions.  When used in any Transaction Agreement, capitalized
terms not otherwise defined therein will, to the extent defined herein, have the
meanings set forth in this Framework Agreement (including Schedule 1 and any
applicable Joinder Agreements).
 
3.            Closing; Closing Deliveries.
 
3.1          Closing.  Subject to the terms and conditions of this Framework
Agreement, the transactions contemplated in this Framework Agreement to occur
concurrently with the execution hereof (other than the entry into any
Confirmations) will take place at a closing (the “Closing”) to be held on the
Effective Date at a mutually agreeable location or by the exchange of electronic
documentation.
 
3.2          Seller Closing Deliverables.  At the Closing or prior to the
Closing, the Sellers and Sellers’ Agent (as applicable) will deliver, or cause
to be delivered, to Buyer:
 
(a)          an executed counterpart to each of the Transaction Agreements
(including any Confirmations with respect to Transactions being entered into on
the Effective Date) to which it is a party;
 
(b)          a counterpart of the Guaranty executed by Guarantor;
 
(c)          a certificate of the Secretary or an Assistant Secretary of each
Seller, dated the Effective Date, certifying as to (i) the incumbency of the
officers of such Seller executing the Transaction Agreements, (ii) attached
copies of such Seller’s articles of incorporation bylaws; and (iii) copies of
all corporate approvals and consents of such Seller that are required by it in
connection with entering into, and the exercise of its rights and the
performance of its obligations under, the Transaction Agreements;
 
(d)          a certificate of the Secretary or an Assistant Secretary of
Guarantor, dated the Effective Date, certifying as to (i) the incumbency of the
officer(s) of Guarantor executing the Guaranty, (ii) attached copies of
Guarantor’s articles of incorporation and bylaws; and (iii) copies of all
corporate approvals and consents of Guarantor that are required by it in
connection with entering into, and the exercise of its rights and the
performance of its obligations under, the Guaranty;
 
(e)          a customary legal opinion or opinions, in form and substance
satisfactory to Buyer, with respect to each Seller opining on existence, due
authorization and execution, absence of conflicts with Organizational Documents
and with certain material agreements (including, for the avoidance of doubt, the
Securitization Facility Documents and the Credit Facility Documents), binding
nature of obligations, absence of violations of Applicable Law, absence of
consents under Applicable Law and validity and perfection of security interests;
 
3

--------------------------------------------------------------------------------

 
(f)          a customary legal opinion or opinions with respect to Guarantor
opining on existence, due authorization and execution, absence of conflicts with
Organizational Documents and with certain material agreements (including, for
the avoidance of doubt, the Securitization Facility Documents and the Credit
Facility Documents), binding nature of obligations, absence of violations of
Applicable Law and no consents under Applicable Law;
 
(g)          a favorable bring-down opinion as to true sale and
non-consolidation matters with respect to the Hill-Rom Parties and the
transactions contemplated by the Securitization Facility Documents, delivered in
accordance with Section 5(h) of the Securitization LSA Amendment and including
MUFG, in its capacity as Buyer hereunder, as an addressee thereof;
 
(h)          results of a UCC lien search with respect to each Seller for the
State where such Seller is organized as of a date not more than fourteen (14)
days prior to the Closing; and
 
(i)          fully prepared UCC-1 financing statements reflecting the security
interests granted by each Seller under the applicable Master Repurchase
Agreement.
 
3.3          Buyer Closing Deliverables.  At the Closing or prior to the
Closing, Buyer will deliver to Sellers (i) an executed counterpart to each of
the Transaction Agreements (including any Confirmations with respect to
Transactions being entered into on the Effective Date) to which it is a party
and (ii) an executed copy of IRS Form W-8ECI.
 
3.4          Effective Date Transaction Deliverables.  No later than 12:00 p.m.
on the third Business Day prior to the Effective Date, Sellers’ Agent will
deliver to Buyer (i) a duly completed Transaction Notice with respect to the
initial Transactions proposed to be entered into on the Effective Date, (ii)
fully-completed forms of Confirmations for such Transactions (excluding the
terms thereof pertaining to Pricing Rate, Price Differential and Repurchase
Price), (iii) a copy of the pro-forma Information Package required to be
delivered to the Securitization Agent pursuant to Section 5(i) of the
Securitization LSA Amendment and (iv) a Purchase Report with respect to the
Settlement Period ending March 31, 2018.  Promptly following the entry into such
initial Transactions on the Effective Date, the Sellers shall deliver (or caused
to be delivered) to Buyer the original executed versions of each Seller Note.
 
3.5          Joinder of Additional Sellers.  In the event any additional Person
is added as an Originator under the Securitization Purchase Agreement, such
Person may, with Buyer’s prior written consent, be added as an Additional Seller
hereunder concurrently with or following such Person’s execution of the
applicable Securitization Joinder and satisfaction of the conditions set forth
in Section 9.1 of the Securitization Purchase Agreement, subject to the
following conditions being satisfied on or before the date of such addition:
 
(a)          Sellers’ Agent shall have given Buyer at least thirty (30) days’
prior written notice (or such shorter period of time as may be consented to in
writing by Buyer) of such proposed addition and the identity of each such
proposed Additional Seller and shall have provided such other information with
respect to such proposed Additional Seller as Buyer may reasonably request;
 
4

--------------------------------------------------------------------------------

 
(b)          Guarantor shall have executed and delivered to Buyer a guaranty in
form and substance acceptable to Buyer (in its sole discretion) guaranteeing the
timely payment and performance of all of such proposed Additional Seller’s
obligations hereunder and under each other Transaction Agreement to which such
proposed Additional Seller is a party in any capacity;
 
(c)          such proposed Additional Seller shall have executed and delivered
to the Buyer an agreement substantially in the form attached hereto as Exhibit B
(a “Joinder Agreement”), together with a Master Repurchase Agreement with
respect to such Seller in form and substance reasonably satisfactory to Buyer;
 
(d)          such proposed Additional Seller shall have delivered (or caused to
be delivered) to Buyer each of the applicable certificates, opinions and other
documents with respect to such proposed Additional Seller described in Sections
3.2(c), (e), (g), (h) and (i) hereof;
 
(e)          no Event of Default or Potential Event of Default shall have
occurred and be continuing; and
 
(f)          such proposed Additional Seller shall be organized under the laws
of the United States, any State thereof or the District of Columbia.
 
4.            Transactions.
 
4.1          Requests for Transactions.
 
(a)          Transaction Notices.  Sellers’ Agent may, from time to time during
the Facility Term, deliver a written notice, substantially in the form attached
hereto as Exhibit A (a “Transaction Notice”) to Buyer requesting on behalf of
the Sellers that Buyer enter into Transactions with respect to each of the
Seller Notes on a Monthly Date (or, if Sellers elect to terminate outstanding
Transactions pursuant to Paragraph 3(c)(ii) of the respective Master Repurchase
Agreements, on the effective date of such termination).  Such notice (i) shall
be delivered to Buyer not less than three (3) Business Days prior to the date of
the proposed Transaction, (ii) shall include fully-completed forms of
Confirmations for such Transactions (excluding the terms thereof pertaining to
Pricing Rate, Price Differential and Repurchase Price), and (iii) to the extent
the proposed Purchase Date is a Monthly Date, shall be accompanied by copies of
the Information Package and Purchase Report required to be delivered pursuant to
the Securitization Facility Documents in respect of the most recently completed
Settlement Period prior to such proposed Purchase Date.  For the avoidance of
doubt, (A) no Transaction may be requested hereunder with respect to a Seller
Note unless a corresponding Transaction is requested hereunder with respect to
each other Seller Note, both such proposed Transactions having the same proposed
Purchase Date and same proposed Repurchase Date and (B) no outstanding
Transaction with respect to a Seller Note may be terminated by a Seller pursuant
to Paragraph 3(c)(ii) of an applicable Master Repurchase Agreement unless each
other corresponding Transaction with respect to each other Seller Note is
likewise terminated under each other Master Repurchase Agreement on the same
effective date of termination.
 
5

--------------------------------------------------------------------------------

 
(b)          Buyer’s Option to Proceed or Decline.  Following receipt of a
properly completed Transaction Notice and supporting documentation in accordance
with Section 4.1(a), and so long as the proposed Transactions comply with the
requirements set forth in Section 4.3, Buyer may, at its sole discretion, elect
to either (i) enter into the proposed Transactions with Sellers on the terms set
forth in the Transaction Notice (with such modifications as Buyer and Sellers’
Agent shall have agreed) by delivering to Sellers’ Agent of finalized and
executed Confirmations evidencing such Transactions and paying any applicable
Funded Purchase Price in accordance with Section 4.1(c) below or (ii) decline
Sellers’ request to enter into such Transactions (in which case Buyer shall
deliver written notice of such election on or before the proposed Purchase Date
specified in the Transaction Notice).  To the extent Buyer wishes to proceed
with the Transactions, Buyer shall, no later than 2:00 p.m. on the Business Day
immediately preceding the proposed Purchase Date, deliver to Seller a fully
completed draft Confirmation with respect to the proposed Transaction.  In the
event Seller and Buyer disagree with respect to any portion of the draft
Confirmation or in the event Buyer determines that any applicable Funding
Conditions are not, or will not be, satisfied as of the relevant Purchase Date,
Seller or Buyer (as applicable) shall promptly notify the other of the same, and
Seller and Buyer shall, subject to Section 4.1(d), cooperate expeditiously and
in good faith to resolve any such matters (to the extent the same are capable of
being resolved).
 
(c)          Confirmation and Closings.  In the event Buyer elects to enter into
the proposed Transactions, Buyer shall, subject to satisfaction of the Funding
Conditions, enter into such Transactions by executing and delivering to Sellers’
Agent finalized Confirmations evidencing such Transaction in accordance with the
applicable Master Repurchase Agreements at or prior to the time of closing for
such Transactions.  Concurrently with its delivery of such Confirmation, Buyer
shall pay the Funded Purchase Price (if any) for the Transactions in accordance
Section 7.1 hereof and the terms of the applicable Master Repurchase Agreements
and applicable Confirmations, whereupon Sellers will sell and assign, and Buyer
will purchase, each of the Seller Notes subject to such Transactions.  The
closing of such Transactions and payment of any such Funded Purchase Price shall
occur at or before 2:00 p.m. on the applicable Purchase Date (or such later time
on such Purchase Date as Sellers’ Agent and Buyer may agree).
 
(d)          UNCOMMITTED ARRANGEMENT. EACH SELLER AND BUYER ACKNOWLEDGE THAT
THIS IS AN UNCOMMITTED ARRANGEMENT, AND THAT NO SELLER HAS PAID, OR IS REQUIRED
TO PAY, A COMMITMENT FEE OR COMPARABLE FEE TO BUYER.  PROPOSED TRANSACTIONS FOR
THE SALE OF SELLER NOTES BY THE SELLERS SHALL BE REQUESTED AT SUCH SELLERS’ SOLE
AND ABSOLUTE DISCRETION, AND ACCEPTANCE OF ANY SUCH REQUESTS AND ENTRY INTO ANY
SUCH TRANSACTIONS BY BUYER SHALL BE AT BUYER’S SOLE AND ABSOLUTE DISCRETION.
 
4.2          [Reserved].
 
4.3          Funding Conditions.
 
(a)          The entry by Buyer into any Transactions on any Purchase Date shall
be subject to satisfaction of the following conditions (in each case, as of such
Purchase Date) (together, the “Funding Conditions”):
 
6

--------------------------------------------------------------------------------

 
(i)          each of the items required to be delivered by the Sellers pursuant
to Section 3.2 and, if applicable, Section 3.5 (solely with respect to the first
Transaction of any Additional Seller) shall have been delivered in accordance
with the terms hereof;
 
(ii)          all amounts then due and owing by the Sellers under the Fee Letter
shall have been paid in full;
 
(iii)          solely with respect to any Transactions to be entered into on the
Effective Date, each of the items required to be delivered to Buyer pursuant to
Section 3.4 shall have been duly delivered in accordance with the terms thereof;
 
(iv)          with respect to any Transactions not referenced in clause (iii)
above, the Transaction Notice for such Transactions, together with the required
Information Package and Purchase Report (to the extent such Purchase Date is a
Monthly Date), shall have been duly delivered to Buyer in accordance with
Section 4.1(a);
 
(v)          the Sellers shall have delivered, or caused to be delivered, to
Buyer a duly executed counterpart to the Confirmation for each such Transaction;
 
(vi)          with respect to any Transactions not referenced in clause (iii)
above, the Sellers shall have delivered (or caused to be delivered) to Buyer the
original executed versions of each Seller Note (or if previously delivered,
Buyer shall remain in possession thereof);
 
(vii)         with the exception of Section 5.2(a) hereof, each of the
representations and warranties of Guarantor and each Seller (as applicable) set
forth in the Transaction Agreements (giving effect to the entry into such
Transactions) shall be true and correct in all material respects (except that
any representation or warranty that is subject to any materiality qualification
shall be true and correct in all respects);
 
(viii)        the Purchase Date for such Transactions shall be no later than the
final Monthly Date occurring prior to the Facility Expiration Date;
 
(ix)          the payment of the applicable Funded Purchase Price (if any) for
such Transactions would not cause the Outstanding Buyer Balance (after giving
effect to such payment) to exceed the Maximum Buyer Balance;
 
(x)          the Outstanding Amount of the applicable Seller Note subject to
each such Transaction shall equal or exceed the Purchase Price for such
Transaction;
 
(xi)          Buyer shall have received the full amount of Funded Repurchase
Price (if any) due and payable by the Sellers on such Purchase Date;
 
(xii)          no Performance Test under the Securitization Loan Agreement is
then being breached;
 
(xiii)          no Person (other than an Affiliate of MUFG) shall have replaced
MUFG as Securitization Agent under the Securitization Loan Agreement;
 
7

--------------------------------------------------------------------------------

 
(xiv)          no Seller shall have withdrawn or been removed as an Originator
under the Securitization Purchase Agreement and, to the extent any additional
Person has been added as an Originator under the Securitization and Purchase
Agreement, such additional Person shall have been added as an Additional Seller
pursuant to Section 3.5 hereof;
 
(xv)          no Event of Default, Potential Event of Default or Securitization
Facility Default (including any Purchase and Sale Termination Event) shall have
occurred and be continuing.
 
4.4          Funding of Transaction Repurchase Prices.  On each Repurchase Date
for a Transaction on which Funded Repurchase Price is payable by the Sellers
pursuant to the Transaction Agreements (including, for the avoidance of doubt,
on the Facility Expiration Date), each such Seller shall fund (or cause to be
funded) the applicable Funded Repurchase Price for such Transaction by wire
transfer of immediately available funds to the account of Buyer specified in
Schedule 2, no later than 11:00 a.m. on such Repurchase Date.
 
5.            Representations and Warranties; Certain Covenants.
 
5.1          Representations and Warranties of Seller.  Each Seller represents
to Buyer as of the Effective Date and each Purchase Date that:
 
(a)          Securitization Facility Compliance.  The Securitization Purchase
Agreement, the Securitization Loan Agreement and the Securitization Guaranty are
each in full force and effect.  Each of the Sellers and the Securitization
Servicer is in compliance in all material respects with all covenants and other
obligations and undertakings applicable to it under the Securitization Facility
Documents, and each of the representations and warranties made by any of the
Sellers or the Securitization Servicer as of such Purchase Date (or if not made
as of such Purchase Date, as of the date when last made) under the
Securitization Facility Documents is true and correct in all material respects
as of such date (except that any such representation or warranty that is subject
to any materiality qualification is true and correct in all respects), excluding
those representations or warranties set forth in Sections 4.2(a), (c), (l), and
(r) of the Securitization Purchase Agreement so long as no breach thereof has
resulted in a Purchase and Sale Termination Event.
 
(b)          Organization and Good Standing.  Such Seller has been duly
organized and is validly existing as a corporation or limited liability company,
as applicable, in good standing under the Applicable Laws of its jurisdiction of
organization, with power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted, except to the extent that the failure to have such power and
authority could not reasonably be expected to have a Material Adverse Effect.
 
(c)          Due Qualification.  Such Seller is duly qualified to do business as
a foreign organization in good standing and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of its property or the conduct of its business requires such
qualifications, licenses or approvals, except where the failure to be in good
standing or to hold any such qualifications, licenses and approvals could not
reasonably be expected to have a Material Adverse Effect.
 
8

--------------------------------------------------------------------------------

 
(d)          Power and Authority; Due Authorization.  Such Seller (i) has all
necessary power, authority and legal right to (A) execute and deliver this
Framework Agreement and the other Transaction Agreements to which it is a party,
(B) carry out the terms of and perform its obligations under the Transaction
Agreements to which it is a party, (C) enter into Transactions and sell and
convey to Buyer each applicable Seller Note on the terms and conditions provided
herein and in the other Transaction Agreements, (D) repurchase and acquire from
Buyer the applicable Seller Note on the terms and conditions provided in the
Transaction Agreements when and as provided thereunder and (ii) has duly
authorized by all necessary corporate action the execution, delivery and
performance of this Framework Agreement and the other Transaction Agreements to
which it is a party.
 
(e)          Binding Obligations.  This Framework Agreement constitutes, and
each other Transaction Agreements to be signed by such Seller (or by Sellers’
Agent on its behalf) when duly executed and delivered by it will constitute, a
legal, valid and binding obligation of it, enforceable against such Seller in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance, or
other similar Applicable Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law and implied
covenants of good faith and fair dealing.
 
(f)          No Violations.  The consummation of the transactions contemplated
by this Framework Agreement and the other Transaction Agreements and the
fulfillment of the terms hereof and thereof by it will not, (i) conflict with,
result in any breach or (with notice or lapse of time or both) a default under,
(A) such Seller’s Organizational Documents, (B) the Securitization Facility
Documents, (C) the Credit Facility Documents or (D) any other indenture, loan
agreement, asset purchase agreement, mortgage, deed of trust, or other agreement
or instrument to which such Seller is a party or by which it or any of its
properties is bound, unless, solely in the case of clauses (A) and (D), such
conflict, breach or default could not reasonably be expected to have a Material
Adverse Effect, (ii) result in the creation or imposition of any Adverse Claim
(other than Permitted Liens) upon any of its properties pursuant to the terms of
any such indenture, loan agreement, asset purchase agreement, mortgage, deed of
trust, or other agreement or instrument to which it is a party or by which it or
any of its properties is bound, or (iii) violate any Applicable Law applicable
to it or any of its properties if such violation of Applicable Law could
reasonably be expected to have a Material Adverse Effect.
 
(g)          No Proceedings.  There are no actions, suits, proceedings, claims,
disputes, or investigations pending, or to such Seller’s knowledge threatened,
before any Governmental Authority (i) asserting the invalidity of this Framework
Agreement or any other Transaction Agreement to which it is a party, (ii)
seeking to prevent the sale of the applicable Seller Note or the consummation of
the purposes of this Framework Agreement or of any of the other Transaction
Agreements to which it is a party, or (iii) seeking any determination or ruling
that has had or could reasonably be expected to have a Material Adverse Effect.
 
(h)          Governmental Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by such Seller of this
Framework Agreement or any other Transaction Agreement to which it is a party,
except for (i) the filing of the UCC financing statements referred to in the
respective Master Repurchase Agreements, each of which, as of such Purchase
Date, shall have been duly filed and shall be in full force and effect, (ii)
those that have been made or obtained and are in full force and effect, (iii)
those that are not currently required, or (iv) as could not reasonably be
expected to have a Material Adverse Effect.
 
9

--------------------------------------------------------------------------------

 
(i)          Litigation.  No injunction, decree or other decision has been
issued or made by any Governmental Authority against it or its properties that
prevents, and no threat by any Person has been made to attempt to obtain any
such decision against it or its properties, and there are no actions, suits,
litigation or proceedings pending or threatened against it or its properties in
or before any Governmental Authority that has had or could reasonably be
expected to have a Material Adverse Effect or would prevent it, in each case, in
any material respect, from conducting its business operations relating to the
applicable Seller Note or the performance of its duties and obligations
hereunder or under the other Transaction Agreements.
 
(j)          Accurate Reports.  No Information Package, Purchase Report or any
other information, exhibit, financial statement, document, book, record or
report furnished or to be furnished by or on behalf of such Seller or any of its
Affiliates to Buyer in connection with this Framework Agreement or any other
Transaction Agreement:  (i) was or will be untrue or inaccurate in any material
respect as of the date it was or will be dated or as of the date so furnished;
or (ii) contained or will contain when furnished any material misstatement of
fact or omitted or will omit to state a material fact or any fact necessary to
make the statements contained therein not misleading; provided, however, that,
with respect to projected financial information and information of a general
economic or industry specific nature, such Seller represents only that such
information has been prepared in good faith based on assumptions believed by
such Seller to be reasonable at the time such information was delivered.
 
(k)          Other Notes.  Except for the Seller Notes, no Subordinated Note has
been issued by Hill-Rom Finance to such Seller or any other Person.
 
(l)          UCC Details.  (i) Such Seller’s true legal name as registered in
the sole jurisdiction in which it is organized, the jurisdiction of such
organization, its organizational identification number, if any, as designated by
the jurisdiction of its organization, its federal employer identification
number, if any, and (ii) the location of its chief executive office and
principal place of business are specified in Schedule 3 to this Framework
Agreement and the offices where such Seller keeps all its books and records
relating to the applicable Seller Note are specified in Schedule 3 (or at such
other locations notified to Buyer in accordance with Section 5.3(j)).  Except as
described in Schedule 3, such Seller has no, and has never had any, trade names,
fictitious names, assumed names or “doing business as” names and such Seller has
never changed the location of its chief executive office or its true legal name,
identity or corporate structure.  Each Seller is organized only in a single
jurisdiction.
 
(m)          Tax Status.  Such Seller (i) has timely filed all material tax
returns required to be filed by it and (ii) has paid or caused to be paid all
material taxes, assessments and other governmental charges, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP.
 
10

--------------------------------------------------------------------------------

 
(n)          Compliance with Applicable Law.  Such Seller has complied with, and
is in compliance with, all Applicable Laws, except where such noncompliance
could not reasonably be expected to have a Material Adverse Effect.
 
(o)          Financial Information.  All financial statements of Guarantor and
its consolidated Subsidiaries delivered in connection with this Framework
Agreement or any other Transaction Agreement were prepared in accordance with
GAAP in effect on the date such statements were prepared and fairly present in
all material respects the consolidated financial position of Guarantor and its
consolidated Subsidiaries and their results of operations as of the date and for
the period presented or provided (other than in the case of annual financial
statements, subject to the absence of footnotes and year-end audit adjustments).
 
(p)          No Adverse Change.  Since December 31, 2016, no event or occurrence
exists that has caused, or could reasonably be expected to cause, a Material
Adverse Effect.  Since December 31, 2016, there has been no change in the
business, property, operations or financial condition of Guarantor and its
Subsidiaries, taken as a whole, that could reasonably be expected to have a
Material Adverse Effect.
 
(q)          Investment Company Act.  Such Seller is not (i) required to
register as an “Investment Company” or (ii) “controlled” by an “Investment
Company”, under (to each such term, as defined in) the Investment Company Act.
 
(r)          No Defaults.  No Event of Default or Potential Event of Default has
occurred and is continuing, or would result from the entry into the proposed
Transactions on the applicable Purchase Date.
 
(s)          Solvent.  Such Seller is Solvent as of such date.
 
(t)          Policies and Procedures.  Policies and procedures have been
implemented and maintained by or on behalf of such Seller that are designed to
achieve compliance by such Seller and its Subsidiaries, directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions, giving due regard to the nature of such Person’s business
and activities, and such Seller and its Subsidiaries and, to the knowledge of
each Seller, their respective officers, employees, directors and agents acting
in any capacity in connection with or directly benefitting from the facility
established hereby, are in compliance with Anti-Corruption Laws and
Anti-Terrorism Laws in all material respects and with applicable Sanctions.
 
(u)          Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.  (i) None
of such Seller or any of its Subsidiaries or, to the knowledge of such
Originator, any of its directors, officers, employees, or agents that will act
in any capacity in connection with or directly benefit from the facility
established hereby is a Sanctioned Person, (ii) none of such Seller or any of
its Subsidiaries is organized or resident in a Sanctioned Country and (iii) such
Seller has not violated, been found in violation of or is under investigation by
any Governmental Authority for possible violation of any Anti-Corruption Laws or
Anti-Terrorism Laws in any material respect or of any Sanctions.
 
(v)          Proceeds.  No proceeds received by such Seller or any of its
Affiliates in connection with any Transaction entered into pursuant to the
Transaction Agreements will be used in any manner that will violate
Anti-Corruption Laws, Anti-Terrorism Laws or applicable Sanctions.
 
11

--------------------------------------------------------------------------------

 
5.2          Asset Representations and Warranties.  Each applicable Seller
represents and warrants to Buyer as of the applicable Purchase Date with respect
to each Purchased Note that:
 
(a)          Satisfaction of Conditions.  All of the applicable Funding
Conditions have been satisfied or waived as of such Purchase Date.
 
(b)          Binding Obligation.  Such Purchased Note is in full force and
effect and constitutes a legal, valid and binding obligation of Hill-Rom
Finance, enforceable against Hill-Rom Finance in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance, or other similar Applicable Laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law and implied covenants of good faith and fair
dealing.  The Final Maturity Date under such Purchased Note has not occurred,
and is not scheduled to occur, during the Transaction Period commencing on such
Purchase Date.
 
(c)          Ownership.  Immediately prior to the sale of such Purchased Note
pursuant to the Transaction Agreements, and except to the extent such Purchased
Notes are already subject to an outstanding Transaction, Seller is the sole
legal and beneficial owner of such Purchased Note and is entitled to sell and
assign and is selling and assigning all such Purchased Notes, together with the
collections with respect thereto and all rights thereunder, to Buyer free and
clear from any Adverse Claim.
 
(d)          Principal Balance.  The Outstanding Amount of such Purchased Note
as of such Purchase Date is equal or greater than the Purchase Price of the
Transaction being entered into with respect to such Purchased Note as of such
Purchase Date.
 
(e)          Records.  Such Seller has maintained records relating to such
Purchased Note which are true and correct in all material respects and such
records are held by such Seller.
 
(f)          Legal Proceedings.  There is no Action pending or, to the knowledge
of Seller, threatened against Seller or Hill-Rom Finance relating to such
Purchased Note or which seeks the issuance of an order restraining, enjoining or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by such Purchased Note or by the Transaction
Agreements.
 
5.3          Certain Covenants.  Each Seller covenants with Buyer as follows:
 
(a)          Compliance with Applicable Laws, Etc.  Such Seller shall comply in
all material respects with all Applicable Laws with respect to it, the
applicable Seller Note, and the Securitization Facility Documents.
 
(b)          Performance and Compliance with Agreements.  At its expense, such
Seller shall timely and fully perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the applicable Seller Note and the other Securitization Facility Documents.
 
12

--------------------------------------------------------------------------------

 
(c)          Preservation of Existence.  Such Seller shall preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
organization in each jurisdiction except where the failure to qualify or
preserve or maintain such existence, rights, franchises or privileges or to be
so qualified could not reasonably be expected to have a Material Adverse Effect.
 
(d)          Keeping of Records and Books of Account; Delivery.  Each such
Seller shall maintain and implement, or cause to be maintained and implemented,
administrative and operating procedures with respect to the applicable Seller
Note (including an ability to recreate records evidencing the balance of its
Seller Note in the event of the destruction of the originals thereof, backing up
on at least a daily basis on a separate backup computer from which electronic
file copies can be readily produced and distributed to third parties being
agreed to suffice for this purpose), and keep and maintain, or cause to be kept
and maintained (or transferred to Sellers’ Agent), all documents, books, records
and other information necessary or advisable for the collection of such Seller
Note.  At any time during the continuation of an Event of Default, upon request
of Buyer, such Seller shall deliver (or cause to be delivered) to Buyer or its
designee, all such documents, books and records and information, together with
electronic and other files applicable thereto, and other records necessary to
enforce such Seller Note against Hill-Rom Finance.
 
(e)          Location of Records.  Such Seller shall keep its principal place of
business and chief executive office, and the offices where it keeps its books
and records relating to the applicable Seller Note (and all original documents
relating thereto), at the address(es) of such Seller referred to in Schedule 3
or, such other location as Seller may designate upon ten (10) days’ prior
written notice to Buyer.
 
(f)          Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.  Such
Seller shall ensure that policies and procedures are maintained and enforced by
or on behalf of such Seller that are designed to promote and achieve compliance
by such Seller and each of its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws
and applicable Sanctions.
 
(g)          No Sales, Adverse Claims, Etc.  Such Seller shall not, except as
otherwise expressly provided herein or in the other Transaction Agreements,
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim (other than Permitted Liens) upon or
with respect to any Purchased Note or any right to receive income or proceeds
(other than the Purchase Price paid to such Seller hereunder) from or in respect
of any of the foregoing.
 
(h)          Extension or Amendment of Seller Note.  Such Seller shall not (i)
extend, amend, waive, cancel, forgive or otherwise modify the applicable Seller
Note, any portion thereof, or any payment term or condition thereunder (as the
case may be) or (ii) at any time during the Transaction Period for an
outstanding Transaction, withdraw or permit itself to be removed as an
Originator under the Securitization Purchase Agreement unless, prior to or
concurrently with such withdrawal or removal (x) all outstanding principal and
accrued interest owing to such Seller under the applicable Seller Note is
prepaid in full, and (y) such Seller fully complies with Section 5.3(p) of this
Framework Agreement in connection with such prepayment (including making any
Margin Payments when and as required pursuant to Paragraph 4(c) of the
applicable Master Repurchase Agreement).
 
13

--------------------------------------------------------------------------------

 
(i)          Mergers, Sales, Etc.  Such Seller shall not, unless such Seller is
the surviving or continuing entity, consolidate or merge with or into any other
Person (other than another Seller hereunder) or sell, lease or transfer all or
substantially all of its property and assets (other than another Seller
hereunder), or agree to do any of the foregoing, unless (i) no Event of Default
or Potential Event of Default has occurred and is continuing or would result
immediately after giving effect thereto, (ii) such Seller shall have given Buyer
not less than ten (10) Business Days’ prior written notice thereof, (iii) if
such Seller is not the surviving corporation or if such Seller sells, leases or
transfers all or substantially all of its property and assets, the surviving
corporation or the Person purchasing or being leased the assets is a Subsidiary
of Guarantor and agrees to be bound by the terms and provisions of the
Transaction Agreements applicable to such Seller hereunder, (iv) no Change in
Control shall result, (v) Guarantor reaffirms in a writing, in form and
substance reasonably satisfactory to Buyer, that its obligations under the
Guaranty shall apply to the surviving entity, (vi) Buyer has consented thereto
in writing, such consent not to be unreasonably withheld and (vii) Buyer
receives such additional certifications, documents, instruments, agreements and
opinions of counsel as it shall reasonably request, including as to the
necessity and adequacy of any new UCC financing statements or amendments to
existing UCC financing statements.
 
(j)          Change in Organization, Etc.  Such Seller shall not change its
jurisdiction of organization or its name, identity or corporate organization
structure or make any other change such that any financing statement filed or
other action taken to perfect Buyer’s interests under the Transaction
Agreements, as applicable, would become seriously misleading or would otherwise
be rendered ineffective, unless (i) no Event of Default or Potential Event of
Default has occurred and is continuing or would result immediately after giving
effect thereto, (ii) such Seller shall have given Buyer not less than ten (10)
Business Days’ prior written notice of such change and shall have cured such
circumstances, (iii) no Change in Control shall result, (iv) Guarantor reaffirms
in a writing, in form and substance reasonably satisfactory to Buyer, that its
obligations under the Guaranty shall apply to the new entity, (v) Buyer has
consented thereto in writing, such consent not to be unreasonably withheld and
(vi) Buyer has received such certificates, documents, instruments, agreements
and opinions of counsel as they shall reasonably request, including as to the
necessity and adequacy of any new UCC financing statements or amendments to
existing UCC financing statements.  Each Seller shall at all times maintain its
jurisdiction of organization and its chief executive office within a
jurisdiction in the United States of America in which Article 9 of the UCC is in
effect.
 
(k)          Actions Impairing Quality of Title.  Such Seller shall not take any
action that could cause the Seller Note or any rights to the proceeds thereof
not to be owned by it free and clear of any Adverse Claim other than Permitted
Liens; or take any action that could reasonably be expected to cause Buyer not
to have a valid ownership interest or first priority perfected security interest
in such Seller Note and, to the extent such security interest can be perfected
by filing a financing statement, all cash proceeds of any of the foregoing, in
each case, free and clear of any Adverse Claim other than Permitted Liens; or
suffer the existence of any financing statement or other instrument similar in
effect covering such Seller Note or any proceeds thereof on file in any
recording office except such as may be filed in favor of Buyer in accordance
with any Transaction Agreements.
 
14

--------------------------------------------------------------------------------

 
(l)          Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.  Such
Seller shall not use or permit its Subsidiaries or its or their respective
directors, officers, employees or agents to use, the proceeds of any Transaction
entered into pursuant to the Transaction Agreements (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Terrorism Laws, (B) for the purpose of funding or
financing any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case to the extent doing so would
violate any Sanctions, or (C) in any other manner that would result in liability
to any Person under any applicable Sanctions or result in the violation of any
Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.
 
(m)          Taxes.  Subject to the provision by Buyer of the IRS Form W-8ECI in
accordance with Section 3.3 and any other relevant tax forms and related
documentation confirming its exemption from withholding Taxes (including,
without limitation, withholding Taxes under FATCA), such Seller will pay all
relevant Taxes (other than Excluded Taxes) and make all relevant returns in
respect of Taxes in relation to the Seller Note (for the avoidance of doubt,
other than such returns that Seller does not have the legal obligation to file)
and such Seller shall indemnify and hold Buyer harmless from and against any
such Taxes (for the avoidance of doubt, other than Excluded Taxes).
 
(n)          Notice of Certain Events.  Such Seller shall provide Buyer with
prompt notice upon becoming aware of (i) any Event of Default or Potential Event
of Default or (ii) the occurrence or existence of any event or circumstances
that could reasonably be expected to have a Material Adverse Effect.
 
(o)          Information Required by Governmental Authorities.  Subject to
applicable Laws prohibiting or limiting such disclosure or provision of such
information, documents, records or reports, each Seller shall provide Buyer
promptly, from time to time upon request, such information, documents, records
or reports relating to such Seller or the applicable Seller Note as Buyer (or
its assigns) may be required by a Governmental Authority to obtain; provided,
that Buyer shall use commercially reasonable efforts to maintain the
confidentiality of such information, documents, records or reports to the extent
consistent with Applicable Law, such Seller’s normal privacy and confidentiality
procedures.
 
(p)          Margin Reporting; Payments.  On or before any day during any
Transaction Period for any outstanding Transaction on which any Seller is to
receive any prepayment on account of principal owing under the applicable
Purchased Note (other than the applicable Purchase Date for such Transaction),
such Seller (i) shall recalculate the Outstanding Amount of such Purchased Note
as of such day(after giving effect to such prepayment); (ii) based on such
recalculation, shall notify Buyer in writing promptly (but in any event prior to
such Seller’s receipt of such prepayment) if such prepayment is expected to
decrease the Outstanding Amount of such Purchased Note to an extent sufficient
to result in a Margin Deficit exceeding the applicable threshold specified in
Paragraph 4(e) of Annex I to the applicable Master Repurchase Agreement; and
(iii) if such be the case, shall make the corresponding Margin Payment to Buyer
on such date concurrently with (or immediately following) such Seller’s receipt
of such prepayment in accordance with Paragraph 4(c) of the applicable Master
Repurchase Agreement.
 
15

--------------------------------------------------------------------------------

 
(q)          Delivery of Financial Statements and other Documents.  Each Seller
shall deliver (or cause to be delivered) to Buyer (i) concurrently with the
delivery to the Securitization Agent as required thereunder, copies of each of
the items described in Section 5.3(b)(i) of the Securitization Purchase
Agreement concurrently with the delivery thereof to the Securitization Agent
pursuant thereto and (ii) promptly upon Buyer’s reasonable request therefor,
copies of any other notices, reports, documentation or information required to
be furnished to the Securitization Agent pursuant to Section 5.3 of the
Securitization Purchase Agreement.
 
(r)          Amendments to Securitization Facility Documents.  Each Seller shall
deliver (or cause to be delivered) to Buyer written notice of any actual or
contemplated material amendment, supplement or other modification to the
Securitization Loan Agreement, the Securitization Purchase Agreement or the
Securitization Guaranty, as the case may be (including a copy of such amendment,
supplement or other modification) no less than five (5) Business Days (or such
shorter period of time as may be consented to in writing by Buyer) prior to such
amendment, supplement or other modification becoming effective.
 
6.            Seller’s Agent.
 
6.1          Appointment and Authorization.  Each Seller hereby irrevocably
designates and appoints Sellers’ Agent as the agent of such Seller under this
Framework Agreement and each of the other Transaction Agreements, and each
Seller irrevocably authorizes Sellers’ Agent, in such capacity, to take such
action on its behalf under the provisions of this Framework Agreement and the
other Transaction Agreements and to exercise such powers and perform such duties
as are expressly delegated to Sellers’ Agent by the terms of this Framework
Agreement and the other Transaction Agreements (including the power to execute
and deliver Confirmations on behalf of each Seller in accordance with Article 4
of this Framework Agreement and the applicable Master Repurchase Agreements),
together with such other powers as are reasonably incidental thereto to the
extent permitted by Applicable Law.  Each Seller hereby further authorizes
Sellers’ Agent to consent to amendments to this Framework Agreement.  Without
limiting the generality of the foregoing, Sellers’ Agent shall be responsible
for maintaining and the delivering Transaction Notices, Information Packages,
Purchase Reports, and for the receipt and distribution of Funded Purchase Price
to each of the Sellers.  Sellers’ Agent hereby agrees that it will promptly
deliver to each Seller copies of each Confirmation and any notices or written
information received by Sellers’ Agent from Buyer in connection with any
Transaction Agreement.  Notwithstanding any provision to the contrary elsewhere
in this Framework Agreement, Sellers’ Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Seller, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Framework Agreement or otherwise exist against the Sellers’ Agent.
 
16

--------------------------------------------------------------------------------

 
6.2          Non-Reliance on Sellers Agent and Other Sellers.  Each Seller
expressly acknowledges that neither Sellers’ Agent nor any of its respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates have
made any representations or warranties to it and that no act by the Sellers’
Agent hereafter taken, including any review of the affairs of a party or any
affiliate of a party, shall be deemed to constitute any representation or
warranty by Sellers’ Agent to any Seller.  Each Seller represents to Sellers’
Agent that it has, independently and without reliance upon Sellers’ Agent or any
other Seller, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
operations, property, financial and other condition and creditworthiness of
Buyer and its Affiliates and made its own decision to enter into this Framework
Agreement and the other Transaction Agreements, including any Transactions
hereunder.  Each Seller also represents that it will, independently and without
reliance upon Sellers’ Agent or any other Seller, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis, appraisals and decisions in taking or not taking action under this
Framework Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of Buyer and its Affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Sellers by
Sellers’ Agent hereunder, Sellers’ Agent shall not have any duty or
responsibility to provide any Seller with any other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of Buyer or any Affiliate of Buyer which may come into the
possession of the Sellers’ Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates.
 
6.3          Indemnification.  The Sellers agree to, jointly and severally,
indemnify Sellers’ Agent in its capacity as such from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of any Funded Purchase Prices) be
imposed on, incurred by or asserted against Sellers’ Agent in any way relating
to or arising out of this Framework Agreement, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Sellers’ Agent under or in
connection with any of the foregoing; provided that no Seller shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
which are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from Sellers’ Agent’s gross negligence or willful
misconduct.  The agreements in this Section 6.3 shall survive the payment of all
Funded Purchase Prices and Funded Repurchase Prices and all other amounts
payable hereunder.
 
6.4          Agent in Its Individual Capacity.  Sellers’ Agent and its
Affiliates may make sales to, make purchases from and generally engage in any
kind of business with any Seller, Buyer or Guarantor as though Sellers’ Agent
were not an agent.  With respect to any Transactions to which it is a party and
any sales or repurchases of its applicable Seller Note made or renewed by it,
Sellers’ Agent shall have the same rights and powers under this Framework
Agreement as any Seller and may exercise the same as though it were not an
agent, and the terms “Seller” and “Sellers” shall include the Sellers’ Agent in
its individual capacity.
 
17

--------------------------------------------------------------------------------

 
7.            Payment to Sellers Agent; Certain Calculations.
 
7.1          Payments to Sellers’ Agent.  Notwithstanding anything to the
contrary contained herein, all amounts payable in cash by Buyer to any Seller in
connection with any Transactions (including all payments of Funded Purchase
Price on any applicable Purchase Dates) shall be paid to Sellers’ Agent, and
Sellers Agent shall distribute such payments to the Sellers in accordance with
the respective amounts of Purchase Price (or any other amounts) owing to each
such Seller in connection with each applicable Transaction (after giving effect
to applicable netting pursuant to Paragraph 12 of each Master Repurchase
Agreement).  As between Buyer and the Sellers, any payment of such amounts to
Sellers’ Agent shall be treated as payments to the respective Sellers and shall
discharge Buyer’s obligations with respect to such payments regardless of
whether Sellers’ Agent distributes such payments to the Sellers, and Buyer shall
have no liability for the failure of Sellers’ Agent to comply with the preceding
sentence.
 
7.2          Certain Calculations.  Buyer shall calculate the Funded Purchase
Prices, Funded Repurchase Prices, the Outstanding Buyer Balance, the amounts of
any fees payable under the Fee Letter and all other amounts to be calculated
under the Transaction Agreements (except as set forth below), as well as any
adjustments thereto, which calculations shall be conclusive absent manifest
error.  Upon the reasonable request of Seller’s Agent for any such calculations,
Buyer shall promptly provide such calculations to such Person.  Sellers’ Agent
shall calculate and administer any redistributions of funds as between the
Sellers in connection with changes in relative Purchase Prices outstanding under
Transactions entered into by each respective Seller.
 
8.            Indemnification.
 
8.1          Sellers’ Indemnity.
 
(a)          General Indemnity.  Without limiting any other rights which any
such Person may have hereunder or under Applicable Law, each Seller, jointly and
severally, hereby agrees to indemnify and hold harmless Buyer, Buyer’s
Affiliates and all of their respective successors, transferees, participants and
assigns, and all officers, members, managers, directors, shareholders, officers,
employees and agents of any of the foregoing (each an “Indemnified Person”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related reasonable and documented out-of-pocket costs and
expenses (including all filing fees, Attorney Costs and Taxes (other than
Excluded Taxes))  (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out
of, relating to or in connection with the Transaction Agreements, any of the
transactions contemplated thereby, the ownership, maintenance or purchasing of
any Purchased Note, or any actions or inactions of Sellers’ Agent, Guarantor,
such Seller or any Affiliate of any of them in connection with any of the
foregoing; provided, however, notwithstanding anything to the contrary in this
Article 8, no such Buyer shall be responsible for Indemnified Amounts solely to
the extent (x) resulting from the gross negligence or willful misconduct on the
part of such Indemnified Person, as determined by a final non-appealable
judgment by a court of competent jurisdiction, or (y) resulting from a material
breach of any Transaction Agreement on the part of such Indemnified Person, as
determined by a final non-appealable judgment by a court of competent
jurisdiction.  Without limiting the foregoing, each Seller, jointly and
severally, shall indemnify, subject to the express limitations set forth in this
Section 8.1, and hold harmless each Indemnified Person for any and all
Indemnified Amounts arising out of, relating to or in connection with:

18

--------------------------------------------------------------------------------

 
(i)          the transfer by such Seller of any interest in any Purchased Note
or any proceeds thereof, other than in connection with Transactions entered into
with Buyer pursuant to the Transaction Agreements;
 
(ii)          any representation, warranty or statement made or deemed made by
or on behalf of such Seller (or any of its officers or Affiliates) under or in
connection with this any Transaction Agreement, any Information Package,
Purchase Report or any other information or report delivered by or on behalf of
any Seller pursuant hereto, which shall have been untrue, false or incorrect
when made or deemed made;
 
(iii)          the failure of such Seller, Seller’s Agent or the Securitization
Servicer to comply with the terms of any Transaction Agreement, any Seller Note,
any Securitization Documents or any Applicable Law, or the nonconformity of any
Seller Note with any such Applicable Law;
 
(iv)          the lack of an enforceable ownership interest or a first priority
perfected security interest in any Purchased Note transferred by such Seller, or
purported to be transferred by such Seller, to Buyer pursuant to the Transaction
Agreements against all Persons (including any bankruptcy trustee or similar
Person);
 
(v)          any attempt by any Person to void the transfers by such Seller
contemplated hereby under statutory provisions or common law or equitable
action;
 
(vi)          the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Purchased Note transferred by such
Seller, or purported to be transferred by such Seller, to Buyer pursuant to the
Transaction Agreements, whether as of the applicable Purchase Date or at any
time thereafter;
 
(vii)          any dispute, claim, offset, defense, or other similar claim or
defense of Hill-Rom Finance to the payment when due of any Purchased Note
transferred, or purported to be transferred, by any Seller to Buyer pursuant to
the Transaction Agreements (including a defense based on such Purchased Note not
being a legal, valid and binding obligation of Hill-Rom Finance enforceable
against it in accordance with its terms);
 
(viii)          any failure of such Seller or the Securitization Servicer to
perform any of its duties or obligations arising under or in connection with any
Purchased Note in accordance with the provisions thereof or of any of the other
Securitization Facility Documents;
 
(ix)          any suit or claim related to any Purchased Note transferred by any
Seller, or purported to be transferred by such Seller, to Buyer pursuant to the
Transaction Agreements;
 
19

--------------------------------------------------------------------------------

 
(x)          any investigation, litigation or proceeding (actual or threatened)
related to this Framework Agreement or any other Transaction Agreement or the
use of proceeds of any purchase hereunder or in respect of any Purchased Note;
 
(xi)          any civil penalty or fine assessed by OFAC or any other
Governmental Authority administering any Anti-Terrorism Law, Anti-Corruption Law
or Sanctions, and all reasonable costs and expenses (including reasonable
documented legal fees and disbursements) incurred in connection with defense
thereof by, any Indemnified Person in connection with the Transaction Agreements
as a result of any action of Seller’s Agent, any Seller or any of their
respective Affiliates;
 
(xii)          any Taxes (other than Excluded Taxes) imposed upon any
Indemnified Person or upon or with respect to any Purchased Note transferred by
such Seller, or purported to be transferred by such Seller, to Buyer pursuant to
the Transaction Agreements arising by reason of the purchase or ownership of
such Purchased Note (or of any interest therein);
 
(xiii)          any inability of such Seller to transfer any Purchased Note as
contemplated under the Transaction Agreements; or
 
(xiv)          the violation or breach by such Seller or Seller’s Agent of any
confidentiality provision, or of any similar covenant of non‑disclosure, with
respect to any Purchased Note.
 
 
8.2          Contribution.  If for any reason the indemnification provided above
in this Article 8 is unavailable to an Indemnified Person or is insufficient to
hold an Indemnified Person harmless, then each Seller shall contribute to the
amount paid or payable by such Indemnified Person as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by such Indemnified Person on the one hand
and such Seller on the other hand but also the relative fault of such
Indemnified Person as well as any other relevant equitable considerations.
 
9.            Miscellaneous.
 
Except as otherwise expressly set forth in a Transaction Agreement, the
following will apply to all Transaction Agreements:
 
9.1          Further Assurances.  Seller agrees that from time to time it will
promptly execute and deliver such other documents and instruments, all
instruments and documents, and take all further action that Buyer may reasonably
request, to carry out the purpose and intent of the Transaction Agreements,
including in order to perfect, protect or more fully evidence Buyer’s interest
in the Purchased Notes and any proceeds thereof.
 
9.2          Expenses. In addition to its obligations under Article 8 hereof,
each Seller, jointly and severally, agrees to pay on demand:
 
20

--------------------------------------------------------------------------------

 
(a)          all reasonable and documented out-of-pocket costs and expenses
incurred by Buyer in connection with:
 
(i)          the negotiation, preparation, execution and delivery of this
Framework Agreement and the other Transaction Agreements and any amendment of or
consent or waiver under any of the Transaction Agreements (whether or not
consummated), or the enforcement of, or any actual or claimed breach of, this
Framework Agreement or any of the other Transaction Agreements, including
reasonable Attorney Costs and reasonable accountants’, auditors’, and
consultants’ fees and expenses to any of such Persons and the fees and charges
of any nationally recognized statistical rating organization or any independent
accountants, auditors, consultants or other agents incurred in connection with
any of the foregoing or in advising Buyer as to its rights and remedies under
any of the Transaction Agreements in connection with any of the foregoing; and
 
(ii)          the administration of this Framework Agreement and the other
Transaction Agreements and the transactions contemplated thereby, including
reasonable Attorney Costs and reasonable accountants’, and consultants’ fees and
expenses incurred in connection with the administration and maintenance of this
Framework Agreement and the other Transaction Agreements and the transactions
contemplated thereby; and
 
(b)          all stamp and other similar Taxes and fees payable or determined to
be payable in connection with the execution, delivery, filing and recording of
this Framework Agreement or the other Transaction Agreements, and agrees to
indemnify each Indemnified Person and their respective Affiliates for such Taxes
and fees.
 
9.3          Entire Agreement.  This Framework Agreement, together with the
other Transaction Agreements, constitutes the entire agreement between the
Parties and supersedes all prior oral and written negotiations, communications,
discussions, and correspondence pertaining to the subject matter of the
Transaction Agreements.
 
9.4          Order of Precedence.  If there is a conflict between this Framework
Agreement and any other Transaction Agreement, this Framework Agreement will
control unless the conflicting provision of the other Transaction Agreement
specifically references the provision of this Framework Agreement to be
superseded.
 
9.5          Amendments and Waivers.  No amendment, supplement, modification or
waiver of any provision of this Framework Agreement or any other Transaction
Agreement, and no consent to any departure by the Seller or Guarantor therefrom,
shall be effective unless in writing signed by Buyer, Seller’s Agent, each
Seller and/or Guarantor, as the case may be, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
 
9.6          Binding Effect.  The Transaction Agreements will be binding upon
and inure to the benefit of the Parties and their respective heirs, legal
representatives, successors, and permitted assigns.
 
21

--------------------------------------------------------------------------------

 
9.7          Assignment.  Except as provided in this Framework Agreement or any
other Transaction Agreement, neither this Framework Agreement nor any other
Transaction Agreement, respectively, may be assigned or otherwise transferred,
nor may any right or obligation hereunder or under another Transaction Agreement
be assigned or transferred by any Party without the consent of the other
Parties; provided, that, subject to the terms of the No-Petition Letter, Buyer
may transfer or assign any or all of the Transaction Agreements and its rights
and obligations thereunder at any time during which an Event of Default has
occurred and is continuing.  Any permitted assignee shall assume all obligations
of its assignor under this Framework Agreement and any other applicable
Transaction Agreements.  Any attempted assignment not in accordance with this
Section 9.7 shall be void.
 
9.8          Notices.  All notices, requests, demands, and other communications
required or permitted to be given under any of the Transaction Agreements to any
Party must be in writing delivered to the applicable Party at the following
address:
 
If to Buyer:
 
MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, NY 10020
Attn:
Cecile Lopez Mora
Tel:
(212) 782-6434
E-Mail:
clopezmora@us.mufg.jp



With copy to:
 
MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, NY 10020
Attn:
Thomas Giuntini
Tel:
(646) 767-1368
E-Mail:
tgiuntini@us.mufg.jp

 
If to Hill-Rom Company or Hill-Rom Manufacturing:
 
Hill-Rom Company, Inc.
Hill-Rom Manufacturing, Inc.
130 E. Randolph Street, Suite 1000
Chicago, IL 60601
Attn:  Steve Strobel, Senior Vice President and Chief Financial Officer
Tel:  (312) 819-7258
Fax:   (812) 934-8329
Email: steven.strobel@hill-rom.com
 
With a copy to:
 
Hill-Rom Company, Inc.
Hill-Rom Manufacturing, Inc.
130 E. Randolph Street, Suite 1000
Chicago, IL 60601
Attn:  Legal Department
Tel:  (312) 819-7200
Fax:   (312) 819-7219
Email: ari.mintzer@hill-rom.com
 
22

--------------------------------------------------------------------------------

 
With an additional copy to legal team at:
 
Jones Day
77 West Wacker Dr.
Chicago, IL 60601
Attn:  Beth Vogel
Tel:  (312) 269-1505
Fax:  (312) 782-8585
Email:  bvogel@JonesDay.com
 
or to such other address as such Party may designate by written notice to each
other Party.  Each notice, request, demand, or other communication will be
deemed given and effective, as follows: (i) if sent by hand delivery, upon
delivery; (ii) if sent by first-class U.S. Mail, postage prepaid, upon the
earlier to occur of receipt or three (3) days after deposit in the U.S. Mail;
(iii) if sent by a recognized prepaid overnight courier service, one (1)
Business Day after the date it is given to such service; (iv) if sent by
facsimile, upon receipt of confirmation of successful transmission by the
facsimile machine; and (v) if sent by e-mail, upon acknowledgement of receipt by
the recipient.
 
9.9          GOVERNING LAW.  THIS FRAMEWORK AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAW PROVISIONS THEREOF OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
 
9.10          Jurisdiction.  Each Party hereby irrevocably and unconditionally:
 
(a)          submits for itself and its property in any legal action or
proceeding relating to this Framework Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the courts of the State of New York located in the Borough of
Manhattan in the City of New York, the courts of the United States of America
for the Southern District of New York and appellate courts from any thereof;
 
(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth in Section 9.8 or at such other address which
has been designated in accordance therewith; and
 
23

--------------------------------------------------------------------------------

 
(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by Applicable Law or shall limit the
right to sue in any other jurisdiction.
 
9.11          WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES ITS RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO ANY OF THE TRANSACTION AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED BY
THE TRANSACTION AGREEMENTS, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY
TYPE BROUGHT BY EITHER PARTY AGAINST THE OTHER, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH PARTY HEREBY AGREES THAT ANY SUCH CLAIM
OR CAUSE OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT
LIMITING THE PREVIOUS SENTENCE, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM, OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF ANY PORTION OF ANY TRANSACTION
AGREEMENTS.  THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENT, RENEWAL,
SUPPLEMENT, OR MODIFICATION TO ANY OF THE TRANSACTION AGREEMENTS.
 
9.12          Severability.  If any provision of a Transaction Agreement is held
by a court of competent jurisdiction to be invalid, unenforceable, or void, that
provision will be enforced to the fullest extent permitted by applicable Law,
and the remainder of the applicable Transaction Agreement will remain in full
force and effect.  If the time period or scope of any provision is declared by a
court of competent jurisdiction to exceed the maximum time period or scope that
that court deems enforceable, then that court will reduce the time period or
scope to the maximum time period or scope permitted by Applicable Law.
 
9.13          Survival.  The provisions of Article 6, Article 7, Article 8 and
this Article 9 shall survive any termination or expiration of this Framework
Agreement and any of the other Transaction Agreements.
 
9.14          Counterparts.  The Transaction Agreements and any document related
to the Transaction Agreements may be executed by the Parties on any number of
separate counterparts, by facsimile or email, and all of those counterparts
taken together will be deemed to constitute one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signatures are physically attached to the
same document.  A facsimile or portable document format (“.pdf”) signature page
will constitute an original for the purposes of this Section 9.14.
 
9.15          USA Patriot Act.  Buyer hereby notifies Sellers’ Agent and each
Seller that pursuant to the requirements of the USA PATRIOT Act, Title III of
Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT Act”), Buyer may
be required to obtain, verify and record information that identifies Sellers’
Agent, Guarantor and each Seller, which information includes the name, address,
tax identification number and other information regarding the Sellers’ Agent,
Guarantor and each Seller that will allow Buyer to identify such Persons in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act.  Each of Sellers’ Agent and each Seller agrees
to provide Buyer, from time to time, with all documentation and other
information required by bank regulatory authorities under “know your customer”
and anti-money laundering rules and regulations, including the PATRIOT Act.
 
24

--------------------------------------------------------------------------------

 
9.16          Right of Setoff.  If an Event of Default shall have occurred and
be continuing, Buyer is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Law, to set off any obligations at
any time owing by Buyer to or for the credit or the account of Seller’s Agent,
Guarantor or any Seller against any and all of the obligations of Seller’s
Agent, Guarantor or any Seller now or hereafter existing under this Framework
Agreement or any other Transaction Agreement to Buyer, irrespective of whether
or not Buyer shall have made any demand under this Framework Agreement or any
other Transaction Agreement and although such obligations of Seller’s Agent,
Guarantor or such Seller may be contingent or unmatured.  The rights of Buyer
under this Section 9.16 are in addition to other rights and remedies (including
other rights of setoff) that Buyer may have.  Buyer agrees to notify Seller’s
Agent promptly after any such setoff and application; provided, that the failure
to give such notice shall not affect the validity of such setoff and
application.
 
9.17          Joint and Several Obligations.  The obligations of the Sellers and
Sellers’ Agent hereunder and under the other applicable Transaction Agreements
are joint and several.  To the maximum extent permitted by Applicable Law, and
notwithstanding anything in the Transaction Agreements to the contrary, Sellers’
Agent and each Seller hereby agrees to subordinate, until such time as all
obligations and liabilities of each such Person (other than unasserted
contingent indemnification obligations) to Buyer or any Indemnified Person under
any of the Transaction Agreements shall have been paid and performed in full,
any claim, right or remedy that it now has or hereafter acquires against any
Seller or Sellers’ Agent (as applicable) that arises hereunder including,
without limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right
or remedy of Buyer against Sellers’ Agent or any Seller or any of their
respective property which Buyer now has or hereafter acquires, whether or not
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise.  In addition, until such time referred to in the
preceding sentence, each Sellers’ Agent and each Seller hereby waives any right
to proceed against any other such Person, now or hereafter, for contribution,
indemnity, reimbursement, and any other suretyship rights and claims, whether
direct or indirect, liquidated or contingent, whether arising under express or
implied contract or by operation of law, which any such Person may now have or
hereafter have as against the other such Person with respect to the transactions
contemplated by this Framework Agreement or the other Transaction Agreements.
 
25

--------------------------------------------------------------------------------

 
9.18          Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Transaction
Agreement or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Agreement, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
 
(i)          a reduction in full or in part or cancellation of any such
liability;
 
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Framework Agreement or any other Transaction Agreement; or
 
(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
9.19          Tax Treatment.  Buyer acknowledges that each Seller will treat the
Transactions effected by the Transaction Agreements for U.S. federal and state
tax purposes as loans by Buyer secured by the applicable Collateral.  Buyer
agrees to prepare its U.S. federal and state tax returns, if required, in a
manner consistent with the foregoing unless otherwise required by a change in
law occurring after the Effective Date, a closing agreement with an applicable
tax authority or a judgment of a court of competent jurisdiction.
 


 
[SIGNATURE PAGES FOLLOW]
 
26

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Framework Agreement as of the
date first written above.
 

 
Buyer:
           
MUFG Bank, Ltd.
                           
By:
/s/ Thomas Giuntini
   
Name: Thomas Giuntini
   
Title: Director
 





[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]
 
[Signature Page to Master Framework Agreement]

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Framework Agreement as of the
date first written above.
        

 
Seller and Sellers’ Agent:
           
Hill-Rom Company, Inc.
                           
By:
/s/ Steven J. Strobel
   
Name: Steven J. Strobel
   
Title: Senior Vice President and
          Chief Financial Officer
 





 
[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]
 
[Signature Page to Master Framework Agreement]

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Framework Agreement as of the
date first written above.
        

 
Seller:
           
Hill-Rom Manufacturing, Inc.
                           
By:
/s/ Steven J. Strobel
   
Name: Steven J. Strobel
   
Title: Senior Vice President and
Chief Financial Officer
 


[Signature Page to Master Framework Agreement]



--------------------------------------------------------------------------------

 
SCHEDULE 1
 
DEFINITIONS
 
As used in the Transaction Agreements, the following terms have the following
meanings unless otherwise defined in any Transaction Agreement:
 
“Action” means any suit in equity, action at law or other judicial or
administrative proceeding conducted or presided over by any Governmental
Authority.
 
“Additional Master Repurchase Agreement” means, with respect to any Additional
Seller, the 1996 SIFMA Master Repurchase Agreement between such Additional
Seller and Buyer, including Annex I thereto (and as amended thereby) referred to
in, and delivered in connection with, the applicable Joinder Agreement pursuant
to Section 3.5 hereof.
 
“Additional Seller” means any Person that has become a Seller hereunder pursuant
to Section 3.5 and the applicable Joinder Agreement.
 
 “Adverse Claim” means any claim of ownership or any Lien; it being understood
that none of (i) any such claim or Lien in favor of, or assigned to, Buyer under
the Transaction Agreements or (ii) any such claim or Lien arising under the
Subordination Provisions set forth in any applicable Seller Note (as defined
therein), shall constitute an Adverse Claim.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Hill-Rom Party or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption
including, without limitation, the Foreign Corrupt Practices Act of 1977, as
amended, the UK Bribery Act of 2010, and any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.
 
“Anti-Terrorism Laws” means each of: (a) the Executive Order; (b) the PATRIOT
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956 and any
successor statute thereto; (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada); (e) the Bank Secrecy Act, and the rules and
regulations promulgated thereunder; and (f) any other Applicable Law of the
United States, Canada or any member state of the European Union now or hereafter
enacted to monitor, deter or otherwise prevent: (i) terrorism or (ii) the
funding or support of terrorism or (iii) money laundering.
       
Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 
“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound.  For the avoidance
of doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Framework Agreement.
 
“Attorney Costs” means and includes all fees, reasonable and documented
out-of-pocket costs, expenses and disbursements of one primary counsel, and one
additional local counsel in each applicable jurisdiction, for Buyer and the
other Indemnified Persons, and, if an actual or potential conflict of interest
arises, one additional counsel for each similarly situated group of Indemnified
Persons for which such conflict exists.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in New York City, New York.
 
“Buyer” has the meaning set forth in the Preamble.
 
“Change in Control” has the meaning set forth in the Securitization Loan
Agreement.
 
“Closing” has the meaning set forth in Section 3.1.
 
“Code” means the Internal Revenue Code of 1986, as amended or otherwise modified
from time to time.
 
“Collateral” has the meaning set forth in the Master Repurchase Agreement.
 
“Confirmation” has the meaning set forth in the Master Repurchase Agreement.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of September 21, 2016, among Guarantor, as borrower, JPMorgan Chase
Bank, N.A., as administrative agent and collateral agent, Sumitomo Mitsui
Banking Corporation, Wells Fargo Bank, N.A., Fifth Third Bank and The Bank of
Nova Scotia, as co-syndication agents, Goldman Sachs Bank USA, TD Bank, N.A.,
DNB Bank ASA, New York Branch and Capital One, National Association, as
co-documentation agents, and each lender from time to time party thereto, as
amended, restated, waived, refinanced, or otherwise modified and in effect from
time to time.
 
Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 
“Credit Facility Documents” has the meaning ascribed to the term “Loan
Documents” in the Credit Agreement.
 
“Current Transactions” means, as of any time of determination, each of the
Transactions, if any, outstanding under the Master Repurchase Agreements at such
time of determination.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
 “EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” has the meaning set forth in the Preamble.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Event of Bankruptcy” means, with respect to any person, any of the following:
 
(a)          (i) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
examinership, reorganization, debt arrangement, dissolution, winding up, or
composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, examiner, assignee, sequestrator (or
other similar official) for such Person or all or substantially all of its
assets, or any similar action with respect to such Person under any Applicable
Law relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of debts, which proceeding shall remain unstayed or
undismissed for a period of sixty (60) days; or (ii) an order for relief in
respect of such Person shall be entered in an involuntary case under federal
bankruptcy laws or other similar Applicable Laws now or hereafter in effect; or
 
(b)          such Person (i) shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or (ii) shall
consent to the appointment of or taking possession by a receiver, liquidator,
examiner, assignee, trustee, custodian, sequestrator (or other similar official)
for, such Person or for any substantial part of its property, or (iii) shall
make any general assignment for the benefit of creditors, or shall fail to, or
admit in writing its inability to, pay its debts generally as they become due,
or, if a corporation or similar entity, its board of directors (or any board or
Person holding similar rights to control the activities of such Person) shall
vote to implement any of the foregoing.
 
Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 
“Event of Default” means any of the following:
 
(a)          any Seller or Guarantor shall have failed to pay any Repurchase
Price (other than the portion thereof attributable to Price Differential) or
Margin Payment in respect of any Transaction when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of one
(1) or more Business Days;
 
(b)          any Seller or Guarantor shall have failed to pay any portion of
Repurchase Price attributable to Price Differential, any fee required to be paid
under the Fee Letter or any other amounts owing under any Transaction Agreement
(other than amounts specified in clause (a) of this definition), in each case,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of three (3) or more Business Days;
 
(c)          Sellers’ Agent or any Seller shall fail to observe or perform any
covenant or agreement set forth in Section 5.3(g), Section 5.3(h), Section
5.3(k), or Section 5.3(n), Section 5.3(p) (excluding clause (iii) thereof) or
Section 5.3(r) of this Framework Agreement;
 
(d)          Seller’s Agent, Guarantor or any Seller shall fail to observe or
perform any covenant, condition or agreement contained in this Framework
Agreement or any other Transaction Agreement (excluding any covenants,
conditions or agreements specified in clauses (a), (b) or (c) of this
definition) and such failure shall continue unremedied for a period of ten (10)
or more Business Days;
 
(e)          any representation or warranty made or deemed made by or on behalf
of Seller or Guarantor in or in connection with this Framework Agreement or any
other Transaction Agreement shall prove to have been incorrect in any material
respect when made or deemed made, and such failure to be correct shall continue
unremedied for a period of ten (10) or more Business Days;
 
(f)          Buyer shall cease to have a perfected security interest in any
Collateral granted by any Seller pursuant to the applicable Master Repurchase
Agreement, except to the extent released in accordance with, or in connection
with a disposition permitted under, the Transaction Agreements;
 
(g)          an Event of Bankruptcy shall occur with respect to Sellers’ Agent,
Guarantor or any Seller;
 
(h)          the Guaranty shall cease to be in full force and effect, or its
validity or enforceability shall be disputed by any Hill-Rom Party;
 
Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 
(i)          a breach of any Performance Test under the Securitization Loan
Agreement shall occur, unless either (i) such breach is cured by the entry into
an amendment or granting of a waiver under the Securitization Loan Agreement or
(ii) within one (1) Business Day following such breach, all outstanding
principal and accrued interest owing under each Seller Note shall have been
prepaid in full and all corresponding Margin Payments to Buyer required in
connection therewith pursuant to Section 5.3(p) of this Framework Agreement and
Paragraph 4(c) of each applicable Master Repurchase Agreement shall have been
made; or
 
(j)          an “event of default” or similar event (including a Purchase and
Sale Termination Event) shall occur and be continuing under the Securitization
Purchase Agreement, the Securitization Loan Agreement or the Credit Agreement.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Indemnified Person or required to be withheld or deducted from a payment to
an Indemnified Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Indemnified Person being organized under the laws
of, or having its principal office in the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Indemnified Person pursuant to a law in effect on the Effective Date, (c)
Taxes attributable to such Indemnified Person’s failure to provide relevant IRS
forms and related documentation, and (d) any Taxes imposed pursuant to FATCA.
 
“Executive Order” means Executive Order No. 13224 on Terrorist Financings:
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism issued on September 23, 2001.
 
“Facility Expiration Date” means the Scheduled Facility Expiration Date in
effect from time to time; provided, that (i) the Facility Expiration Date shall
be deemed to have occurred on the first date (if any) upon which (x) the
Termination Date occurs under the Securitization Loan Agreement or (y) an Event
of Bankruptcy occurs with respect to Sellers’ Agent, Guarantor or any Seller;
(ii) on any Business Day (x) during which an Event of Default has occurred and
is continuing or (y) on or after which any Person (other than an Affiliate of
MUFG) has replaced MUFG as Securitization Agent under the Securitization Loan
Agreement, Buyer may deliver a written notice to Sellers’ Agent and each Seller
terminating the Facility Term, in which case the Facility Expiration Date shall
be deemed to occur on the date of such delivery; and (iii) in the event Buyer
receives written notice pursuant to Section 5.3(r) hereof and the Repurchase
Date with respect to the Current Transactions as of the time such notice is
received will not otherwise occur on or prior to the date the applicable
amendment, supplement or modification is to become effective, Buyer may deliver
a written notice to Sellers’ Agent and each Seller terminating the Facility
Term, in which case the Facility Expiration Date shall be deemed to occur on the
date such amendment, supplement or modification becomes effective.
 
“Facility Term” means the period beginning on the Effective Date and ending on
the Facility Expiration Date.
 
Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Framework Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreements entered into in connection with the implementation of the foregoing
and any fiscal or regulatory legislation, rules or official practices
implemented to give effect to any such intergovernmental agreements.
 
“Fee Letter” means that certain Fee Letter Agreement dated as of the Effective
Date, by and between Buyer and each of the Sellers.
 
“Final Maturity Date” has the meaning set forth each applicable Seller Note.
 
“Framework Agreement” has the meaning set forth in the Preamble.
 
“Funded Purchase Price” means, with respect to any Transactions entered into (or
proposed to be entered into) under the applicable Master Repurchase Agreements
on any Purchase Date, the excess, if any, of (a) the sum of the Purchase Prices
for such Transactions over (b) the sum of the Repurchase Prices under any
Transactions previously entered into under such Master Repurchase Agreements
whose Repurchase Dates coincide with such Purchase Date, excluding any portion
of such Repurchase Prices which are not permitted to be netted against Purchase
Prices for subsequent Transactions entered into on such Purchase Date in
accordance with Paragraph 12 Annex I to the applicable Master Repurchase
Agreements.
 
“Funded Repurchase Price” means, with respect to any Transactions under the
applicable Master Repurchase Agreements expiring on any Repurchase Date, the
excess of (a) the sum of the Repurchase Prices for each such Transaction over
(b) the sum of the amounts of any Purchase Prices under any subsequent
Transactions entered into under such Master Repurchase Agreements whose Purchase
Date coincides with such Repurchase Date which are netted against such
Repurchase Prices in accordance with Paragraph 12 of such Master Repurchase
Agreement (any such netting being subject to Paragraph 12 of Annex I to such
Master Repurchase Agreement).
 
“Funding Conditions” has the meaning set forth in Section 4.3(a).
 
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.
 
“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, regulatory body, court, central bank, commission,
department or instrumentality of any such government or political subdivision,
or any other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
or any court, tribunal, grand jury or arbitrator, or any accounting board or
authority (whether or not part of a government) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantor” means Hill-Rom Holdings, Inc., an Indiana corporation.
 
Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 
“Guaranty” means that certain Guaranty, dated as of the Effective Date, executed
by Guarantor in favor of Buyer.
 
“Hill-Rom Company” has the meaning set forth in the Preamble.
 
“Hill-Rom Company Master Repurchase Agreement” means that certain 1996 SIFMA
Master Repurchase Agreement dated as of May 4, 2018, between Hill-Rom Company
and Buyer, including Annex I thereto (and as amended thereby).
 
“Hill-Rom Company Note” means that certain Amended and Restated Non-Negotiable
Subordinated Note dated as of May 4, 2018, issued by Hill-Rom Finance to
Hill-Rom Company pursuant to Sections 2.2 and 2.3(e) of the Securitization
Purchase Agreement and Section 3(b) of the Securitization PSA Amendment.
 
“Hill-Rom Finance” means Hill-Rom Finance Company LLC, a Delaware limited
liability company.
 
“Hill-Rom Manufacturing” has the meaning set forth in the Preamble.
 
“Hill-Rom Manufacturing Master Repurchase Agreement” means that certain 1996
SIFMA Master Repurchase Agreement dated as of May 4, 2018, between Hill-Rom
Manufacturing and Buyer, including Annex I thereto (and as amended thereby).
 
“Hill-Rom Manufacturing Note” means that certain Amended and Restated
Non-Negotiable Subordinated Note dated as of May 4, 2018, issued by Hill-Rom
Finance to Hill-Rom Manufacturing pursuant to Sections 2.2 and 2.3(e) of the
Securitization Purchase Agreement and Section 3(b) of the Securitization PSA
Amendment.
 
“Hill-Rom Parties” means Sellers’ Agent, Hill-Rom Finance, Guarantor, the
Securitization Servicer and each Seller.
 
“Indemnified Amounts” has the meaning set forth in Section 8.1.
 
“Indemnified Person” has the meaning set forth in Section 8.1
 
“Information Package” has the meaning set forth in the Securitization Loan
Agreement.
 
“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, charge, assignment, deposit arrangement, encumbrance, lien
(statutory or other), preference, priority or other security agreement,
preferential arrangement or similar agreement or arrangement of any kind or
nature whatsoever, including any conditional sale or other title retention
agreement and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and any filed financing statement or other notice
of any of the foregoing (whether or not a lien or other encumbrance is created
or exists at the time of the filing).
 
“Margin Deficit” has the meaning set forth in each applicable Master Repurchase
Agreement.
 
Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 
“Margin Payment” means any cash transferred by or on behalf of a Seller to Buyer
as required pursuant to Paragraph 4(a) of the applicable Master Repurchase
Agreement.
 
“Master Repurchase Agreements” means each of (i) the Hill-Rom Manufacturing
Master Repurchase Agreement, (ii) the Hill-Rom Manufacturing Master Repurchase
Agreement and (iii) each Additional Master Repurchase Agreement.
 
“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:


(a)          (i) if a particular Person is specified, the ability of such Person
to perform its obligations under this Framework Agreement or any other
Transaction Agreement or (ii) if a particular Person is not specified, the
ability of any Hill-Rom Party to perform its obligations under this Framework
Agreement or any other Transaction Agreement;
 
(b)          (i) the validity or enforceability against any Hill-Rom Party of
any Transaction Agreement or (ii) the value, validity, enforceability or
collectability of any Purchased Note subject to a Transaction thereunder;
 
(c)          the status, existence, perfection, priority, enforceability or
other rights and remedies of Buyer under the Transaction Agreements or
associated with any Collateral; or
 
(d)          (i) if a particular Person is specified, the business, assets,
liabilities, property, operations or financial condition of such Person or (ii)
if a particular Person is not specified, the business, assets, liabilities,
property, operations or financial condition of any Hill-Rom Party.
 
 
“Maximum Buyer Balance” means $90,000,000.
 
“Monthly Date” means each of (i) the Effective Date and (ii) the 15th day of
each calendar month occurring during the Facility Term (or if such day is not a
Business Day, the next occurring Business Day).
 
“MUFG” has the meaning set forth in the Preamble.
 
“No-Petition Letter” means that certain Letter Agreement, dated as of May 4,
2018, between Buyer and the Securitization Agent.
 
“OFAC” has the meaning set forth in the definition of Sanctioned Person.
 
“Organizational Documents” means a Party’s articles or certificate of
incorporation and its by-laws or similar governing instruments required by the
laws of its jurisdiction of formation or organization.
 
“Originator” has the meaning set forth in the Securitization Purchase Agreement.
 
Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 
“Other Connection Taxes” means, with respect to any Indemnified Person, Taxes
imposed as a result of a present or former connection between such Indemnified
Person and the jurisdiction imposing such Tax (other than connections arising
from such Indemnified Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Agreement, or sold or assigned an interest in any
Purchased Note or Transaction Agreement).
 
“Outstanding Amount” means, with respect to each Seller Note at any given time,
the outstanding principal balance of such Seller Note as of such time.
 
“Outstanding Buyer Balance” means, as of any time of determination, the excess,
if any, of (x) the aggregate amount of Funded Purchase Price funded by Buyer and
applied to Purchase Price under any Master Repurchase Agreement over (y) the
aggregate Funded Repurchase Price (or Margin Payments) paid by or on behalf of
the Sellers (excluding any such amounts of Funded Repurchase Price attributable
to payments of Price Differential) to Buyer, in each case, in connection with
the Current Transactions and all prior Transactions as of such time of
determination.
 
“Party” and “Parties” have the meaning set forth in the Preamble.
 
“PATRIOT Act” has the meaning set forth in Section 9.15.
 
“Performance Test” has the meaning set forth in the Securitization Loan
Agreement.
 
“Permitted Liens” means (a) Liens created pursuant to the Transaction Agreements
and (b) inchoate Liens for Taxes, assessments or other governmental charges or
levies not yet due or that are being contested in good faith and by appropriate
proceedings in compliance with the Transaction Agreements and for which adequate
reserves have been established in accordance with GAAP, but only so long as
foreclosure with respect to such Lien has not commenced and the use and value of
the property to which the Liens attach are not impaired during the pendency of
such proceedings.
 
“Person” means a natural individual, partnership, sole proprietorship,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture, limited liability company, any
Governmental Authority or any other entity of whatever nature.
 
 “Potential Event of Default” means the occurrence of any event that, with the
giving of notice or lapse of time, would become an Event of Default.
 
“Price Differential” has the meaning set forth in each applicable Master
Repurchase Agreement.
 
“Pricing Rate” has the meaning set forth in each applicable Master Repurchase
Agreement.
 
“Purchase and Sale Termination Event” has the meaning set forth in the
Securitization Purchase Agreement.
 
Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 
“Purchase Date” has the meaning set forth in each applicable Master Repurchase
Agreement.
 
“Purchase Price” has the meaning set forth in each applicable Master Repurchase
Agreement.
 
“Purchase Report” has the meaning set forth in the Securitization Purchase
Agreement.
 
“Purchased Note” means, as of any time with respect to any Transaction, the
applicable Seller Note transferred, or purported to be transferred, to Buyer
pursuant to such Transaction.
 
“Repurchase Date” has the meaning set forth in the Master Repurchase Agreement.
 
“Repurchase Price” has the meaning set forth in the Master Repurchase Agreement.
 
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including, without limitation, as of the
Effective Date, Cuba, Crimea (Ukraine), Iran, Sudan, Syria and North Korea.
 
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) (or any successor
thereto) or the U.S. Department of State, available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; (b) that is fifty-percent or more
owned, directly or indirectly, in the aggregate by one or more Persons described
in clause (a) above; (c) that is operating, organized or resident in a
Sanctioned Country; (d) with whom engaging in trade, business or other
activities is otherwise prohibited or restricted by Sanctions; or (e) (i) an
agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a Person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC.
 
“Sanctions” means the laws, rules, regulations and executive orders promulgated
or administered to implement economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the United States
government, including those administered by OFAC, the US State Department, the
US Department of Commerce or the US Department of the Treasury, (b) by the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or (c) by other relevant sanctions authorities to the extent
compliance with the sanctions imposed by such other authorities would not entail
a violation of Applicable Law.
 
“Scheduled Facility Expiration Date” means May 3, 2019.
 
“Securitization Facility Default” means, except to the extent arising solely as
the result of an Event of Default or similar event occurring under the
Transaction Agreements, any “Event of Default” or “Unmatured Event of Default”,
in each case, as defined in the Securitization Loan Agreement, without regard to
any waiver granted with respect thereto under the terms of the Securitization
Loan Agreement.
 
Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 
“Securitization Facility Documents” has the meaning ascribed to the term
“Transaction Documents” in the Securitization Loan Agreement.
 
“Securitization Guaranty” has the meaning ascribed to the term “Performance
Guaranty” in the Securitization Loan Agreement.
 
“Securitization Joinder” has the meaning ascribed to the term “Joinder
Agreement” in the Securitization Purchase Agreement.
 
“Securitization Loan Agreement” means the Loan and Security Agreement, dated as
of May 5, 2017 among Hill-Rom Finance, as borrower, Hill-Rom Company, as initial
servicer (in such capacity, the “Securitization Servicer”), MUFG, as
administrative agent (in such capacity, the “Securitization Agent”) and MUFG, as
committed lender, as amended by the First Amendment thereto, dated as of May 4,
2018 (the “Securitization LSA Amendment”), and as such agreement may be further
restated, supplemented or otherwise modified from time to time.
 
“Securitization LSA Amendment” has the meaning set forth in the definition of
Securitization Loan Agreement.
 
“Securitization Purchase Agreement” means the Purchase and Sale Agreement, dated
as of the May 5, 2017, among each Seller, Hill-Rom Company, as servicer, and
Hill-Rom Finance, as buyer, as amended by the First Amendment thereto, dated as
of May 4, 2018 (the “Securitization PSA Amendment”), and as such agreement may
be further amended, supplemented or otherwise modified from time to time.
 
“Securitization PSA Amendment” has the meaning set forth in the definition of
Securitization Purchase Agreement.
 
“Seller” has the meaning set forth in the Preamble.
 
“Seller Note” means (i) with respect to Hill-Rom Company, the Hill-Rom Company
Note, (ii) with respect to Hill-Rom Manufacturing, the Hill-Rom Manufacturing
Note and (iii) with respect to any Additional Seller, the Subordinated Note
issued to such Additional Seller by Hill-Rom Finance pursuant to Sections 2.2
and 2.3(e) of the Securitization Purchase Agreement on the date such Additional
Seller became an Originator thereunder (all of the foregoing, collectively, the
“Seller Notes”).
 
“Sellers’ Agent” has the meaning set forth in the Preamble.
 
“Settlement Period” has the meaning set forth in the Securitization Loan
Agreement.
 
Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 
“Solvent” means, with respect to any Person and as of any particular date, (i)
the fair value of the assets of such Person, at a fair valuation, will exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of
such Person; (ii) the present fair saleable value of the property of such Person
will be greater than the amount that will be required to pay the probable
liabilities of such Person on its debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Person will be able to pay its debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Person will not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are currently conducted and are proposed to be
conducted.
 
“Subordinated Note” has the meaning set forth in the Securitization Purchase
Agreement.
 
“Subordination Provisions” has the meaning set forth each applicable Seller
Note.
 
“Subsidiary” means, with respect to any Person, a corporation or other entity of
which such Person owns, or its other direct or indirect Subsidiaries own,
directly or indirectly, such number of outstanding shares or other ownership or
control interests as have more than 50% of the ordinary voting power for the
election of directors or managers, as the case may be.
 
 “Tax” means all taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges payable to or
imposed by any Governmental Authority, including any sales, use, excise or
similar taxes and inclusive of any interest, additions to tax, penalties or
fines applicable thereto.
 
“Termination Date” has the meaning set forth in the Securitization Loan
Agreement.
 
 “Transaction” has the meaning set forth in each applicable Master Repurchase
Agreement.
 
“Transaction Agreements” means, collectively, (i) this Framework Agreement, (ii)
each of the other agreements referred to in Section 2.1 hereof, (iii) each
Joinder Agreement any related agreements entered into in connection therewith
(including the applicable Additional Master Repurchase Agreement and the
guaranty furnished by Guarantor) and (iv) each Confirmation entered into under
any Master Repurchase Agreement during the Facility Term.
 
“Transaction Notice” has the meaning set forth in Section 4.1(a).
 
“Transaction Period” has the meaning set forth in each applicable Master
Repurchase Agreement.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 
SCHEDULE 2
 
BANK ACCOUNTS
 
Buyer:
 
Bank Name:
MUFG BANK, LTD.
City, State:
New York, NY
SWIFT Code:
XXXXXXXX
ABA/Routing #:
XXXXXXXX
Beneficiary Account Name:
MUFG BANK, LTD.
Beneficiary Account Number:
XXXXXXXX
Ref:
Hill-Rom
       
Sellers’ Agent:
 
Bank Name:
JPMorgan Chase Bank
City, State:
New York, NY
SWIFT Code:
XXXXXXXX
ABA/Routing #:
XXXXXXXX
Beneficiary Account Name:
Hill-Rom Holdings, Inc.
Beneficiary Account Number:
XXXXXXXX
Ref:
MUFG Securitization Agreement



Schedule 2 to Master Framework Agreement



--------------------------------------------------------------------------------



SCHEDULE 3
 
UCC DETAILS SCHEDULE
 

(1)
Hill-Rom Company, Inc.:

 
(a)           Chief Executive Office
 
130 E. Randolph Street, Suite 1000
Chicago, IL 60601


(b)           Locations Where Records Are Kept


See section (a)


1069 State Route 46 East
Batesville, Indiana  47006


(c)           Doing Business As Names; Changes in Location or Name


None.


(d)           Federal Taxpayer ID Number


35-1538921


(e)           Jurisdiction of Organization


Indiana


(f)           True Legal Name


Hill-Rom Company, Inc.


(g)           Organizational Identification Number


198112-634

Schedule 3 to Master Framework Agreement



--------------------------------------------------------------------------------




(2)
Hill-Rom Manufacturing, Inc.:

 
(a)           Chief Executive Office
 
130 E. Randolph Street, Suite 1000
Chicago, IL 60601


(b)           Locations Where Records Are Kept


See section (a)


1069 State Route 46 East
Batesville, Indiana  47006


(c)           Doing Business As Names; Changes in Location or Name


None.


(d)           Federal Taxpayer ID Number


23-0664795


(e)           Jurisdiction of Organization


Indiana


(f)           True Legal Name


Hill-Rom Manufacturing, Inc.


(g)           Organizational Identification Number


197804-378
 
Schedule 3 to Master Framework Agreement



--------------------------------------------------------------------------------

 
Exhibit A
 
Form of Transaction Notice
 


 
MUFG BANK, LTD.
 
RE:          Transaction under the Framework Agreement and the Master Repurchase
Agreement
 


Ladies and Gentlemen:
 
This Transaction Notice is delivered to you pursuant to Section 4.1(a) of the
Master Framework Agreement, dated as of May 4, 2018 (the “Framework Agreement”),
by and among Hill-Rom Company, Inc. and Hill-Rom Manufacturing, Inc., and each
Additional Seller from time to time party thereto, as sellers (“Sellers”),
Hill-Rom Company, Inc., as agent for the Sellers (in such capacity, “Sellers’
Agent”), and MUFG Bank. Ltd., as buyer (“Buyer”), and relating to repurchase
transactions to be entered into pursuant to the terms of the Hill-Rom Company
Master Repurchase Agreement and the Hill-Rom Manufacturing Master Repurchase
Agreement.  Capitalized terms used but not defined herein have the meanings set
forth in the Framework Agreement.
 
Sellers’ Agent hereby requests, on behalf of each applicable Seller, in
accordance with the terms of the Framework Agreement,
 

(i)
a Transaction under the Hill-Rom Company Master Repurchase Agreement with a
proposed Purchase Price of $__________________; and

 

(ii)
a Transaction under the Hill-Rom Manufacturing Master Repurchase Agreement with
a proposed Purchase Price of $__________________; [and]

 

(iii)
[a Transaction under the [ ] Master Repurchase Agreement with a proposed
Purchase Price of $__________________;]1

 
each such Transaction to be entered into on the proposed Purchase Date of [●],
and each such Transaction to have a proposed Repurchase Date of [●].  The sum of
the proposed Purchase Prices for all such proposed Transactions is
$__________________.
 
[Sellers’ Agent further requests that, pursuant to Paragraph 3(c)(ii) of each
applicable Master Repurchase Agreement (as amended by Annex I thereto), each of
the current Transactions thereunder evidenced by the Confirmations dated as of
[●] and originally scheduled to expire on [●] be instead terminated as of such
proposed Purchase Date.]2
 
Attached hereto are forms of Confirmations for such proposed Transactions,
completed in accordance with Section 4.1(a) of the Framework Agreement.



--------------------------------------------------------------------------------

 
1 To be used for each Additional Seller joined after the Effective Date (if
any).
 
2 To be used in connection with an early termination of Transactions by the
Sellers.
 
Exhibit A to Master Framework Agreement

--------------------------------------------------------------------------------

 
Exhibit B
 
Form of Joinder Agreement
 
JOINDER AGREEMENT
 
 
THIS JOINDER AGREEMENT dated as of [  ] is executed and delivered by
____________________, a ____________________ (“[New Seller]”)3, in favor of MUFG
Bank, Ltd., a Japanese banking corporation (“Buyer”), with respect to that
certain Master Framework Agreement, dated as of May 4, 2018, by and among the
various Sellers from time to time party thereto, Sellers’ Agent and Buyer (as
amended, restated, supplemented and otherwise modified from time to time, the
“Framework Agreement”).  Capitalized terms used and not otherwise defined are
used with the meanings attributed thereto in the Framework Agreement (including
those incorporated by reference therein), and the interpretive provisions of
Section 1.2 of the Framework Agreement shall apply to this Joinder Agreement,
mutatis mutandis.
 
Subject to receipt of counterparts hereof signed by the signatories below, by
its signature below, [New Seller] hereby absolutely and unconditionally agrees
to become a party to the Framework Agreement as a Seller thereunder and to be
bound by all of the provisions thereof, and hereby makes as to itself, as of the
date hereof, each of the representations and warranties in Section 5.1 of the
Framework Agreement, which representations and warranties shall, where
applicable, be deemed to include this Joinder Agreement and the other
agreements, documents, certificates and opinions delivered in connection
herewith.
 
Attached hereto are (i) an amended and restated version of Schedule 3 to the
Framework Agreement incorporating relevant information with respect to [New
Seller], (ii) a duly executed counterpart to the 1996 SIFMA Master Repurchase
Agreement, dated as of [  ], between New Seller and Buyer, including Annex I
thereto (and as amended thereby, the “[New Seller] Master Repurchase Agreement”)
and (iii) each of the other documents, certificates and opinions required to be
delivered by [New Seller] pursuant to Section 3.5 of the Framework Agreement. 
After giving effect to the amendments and restatements embodied in such Schedule
3 and the execution and delivery of this Joinder Agreement and the other
aforementioned agreements, certificates, documents and opinions by each of the
applicable parties hereto or thereto, each of the representations and warranties
contained in Section 5.1 of the Framework Agreement will be true and correct in
all material respects (except that any representation or warranty that is
subject to any materiality qualification shall be true and correct in all
respects) as to [New Seller], including all representations and warranties
pertaining to the Subordinated Note issued to [New Seller] by Hill-Rom Finance
pursuant to Sections 2.2 and 2.3(e) of the Securitization Purchase Agreement on
the date [New Seller] became an Originator thereunder (the “[New Seller] Note”).
 
The provisions of Article 9 of the Framework Agreement are incorporated in this
Joinder Agreement by this reference with the same force and effect as if set
forth in full herein except that references in such Article 9 to “this Framework
Agreement” shall be deemed to refer to “this Joinder Agreement and to the
Framework Agreement as modified by this Joinder Agreement.”
 

--------------------------------------------------------------------------------

 
3 All references to “New Seller” to be replaced with appropriate Hill-Rom entity
name.
 
Exhibit B to Master Framework Agreement

--------------------------------------------------------------------------------

 
Please acknowledge your consent to [New Seller]’s joinder to the Framework
Agreement by signing the enclosed copy hereof in the appropriate space provided
below.
 


[signature pages follow]
 
Exhibit B to Master Framework Agreement

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, [New Seller] has executed this Joinder Agreement as of the
date first written above.



 
[NEW SELLER]
                   
By:
     
Name:
Title:
 



 
Each of the undersigned hereby consents
to [New Seller]’s joinder to the Framework Agreement:
 
MUFG BANK, LTD.,
as Buyer
       
By:
 
Name:
Title:



 
HILL-ROM COMPANY, INC.,
as Sellers’ Agent
       
By:
 
Name:
Title:



 
HILL-ROM HOLDINGS, INC.,
as Guarantor
       
By:
 
Name:
Title:

 
 
Exhibit B to Master Framework Agreement


--------------------------------------------------------------------------------